Citation Nr: 1818084	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-29 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	United Spinal Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 7, 1977 to August 3, 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In September 2017, this matter was remanded for additional development.


FINDING OF FACT

The Veteran's back pain complaints in service were acute, and resolved; a chronic back disability was not manifested in service; his currently diagnosed degenerative disc disease is not shown to be etiologically related to his service/complaints/injury therein.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in January 2012, July 2014, and November 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2016 Travel Board hearing, the undersigned identified the issue and notified the Veteran of what is necessary to substantiate this claim.  The case was thereafter remanded for development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been substantial compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) are partially unavailable; a formal finding of unavailability of all records was made in January 2012.  The Court has held that in such circumstances VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  Citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. At 217.  In January 2012, the RO notified the Veteran of the unavailability of his complete STRs.  He was afforded VA examinations in February 2012 and VA medical opinions in October 2016, November 2016, and December 2017.  He has not alleged prejudice from a notice or a duty to assist deficiency.

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (i) a current disability (for which service connection is sought); (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Veteran's service personnel records show that he was discharged (after 27 days of active duty) for inaptitude.  A July 1977 STR shows that he was hospitalized five days (from July 13 to July 18) for the diagnosis of cervical/lumbosacral strain.  A July 21 treatment record notes that approximately one week earlier he fell from his rack and injured his spine; his main complaint (on that day) was headaches.  A July 27 neurology clinic record notes that the Veteran fell from his bed approximately two and a half weeks prior, and struck his back.  Neurological examination revealed no abnormalities

On February 2012 VA examination the Veteran related that he has had chronic lumbar pain for 34 years (since service).  The consulting provider opined that it was less likely than not that the Veteran's currently diagnosed mild lumbar spine strain or arthritis was related to military service.

An August 2012 cervical spine X-Ray notes mild retrolisthesis of C4 and C5 which was reported as likely degenerative.  The impression was multilevel degenerative discogenic disease of the cervical spine.

In October 2016 the Veteran's complaints were of cervical radiculopathy, cervical spine DJD, and low back pain.  The diagnoses were lumbosacral sprain/strain, degenerative disc disease, and radiculopathy (each noted as diagnosed in 2000).  

In November 2016 a VA provider opined that the Veteran's injury in service was the cause of ongoing neck pain, and that the Veteran's neck disability is related to service.  [The opinion did not address the etiology of the Veteran's low back disability.]

In November 2016 the Veteran was seen for management of low back and leg pain.  He stated the pain had been present for several years and attributed it to an injury in the military when he fell from a bed.  In a December 2016 questionnaire for the Social Security Administration (SSA) the Veteran indicated that a pinched nerve in his neck began 10 years prior.

In December 2017 a VA consulting provider opined that it was less likely than not that the Veteran's currently diagnosed mild lumbar spine, degenerative arthritis and minimal lumbar spine degenerative disc disease are proximately due to military service.  The provider noted that the Veteran fell from a bed during military service,  resulting in a lumbosacral strain with no neurological residuals.  The provider noted that the Veteran's lumbosacral strain would be expected to have resolved without sequelae.  The consulting provider opined that the Veteran's currently diagnosed back conditions were the result of a multitude of factors other than injury in service including, but not limited to, advancing age, body habitus, and post-service occupational impact.  

A December 2017 ER attending record notes the Veteran was seen with complaints of back pain.  

The Veteran contends that his current back disability was caused by his documented back injury in service.  It is not in dispute that the Veteran now has lumbar arthritis and degenerative disc disease.  Nor is it in dispute that during service he was seen for a back injury after falling from his bed.  What remains necessary to substantiate his claim is competent evidence that his current low back disabilities are etiologically related to his active service/the injury therein.  

As was noted above, the Veteran's complete STRs are not available; there is no separation examination report or assessment of the Veteran's health status at separation available for review. While he was seen in service with complaints of back pain after falling from a bed, these complaints were acute, and apparently resolved.  A chronic low back disability is not shown to have been manifested in service or for many years thereafter.  Accordingly, service connection for a low back disability on the basis that such disability became manifest in service and persisted is not warranted.  While the Veteran has alleged that he has had back pain ever since service, his recent recollections of a now 40+ year (since service) history of back pain are too tenuous to establish a persisting back disability since service (and would appear to be inconsistent with his occupational history which included strenuous work, including as a chef).

What remains for consideration is whether the Veteran's currently diagnosed back disabilities may otherwise be linked etiologically to his service complaints therein.  Whether a current lumbar arthritis/degenerative disc disease may be related to a remote injury in service is a medical question beyond the scope of common knowledge or capability of resolution by lay observation.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The record contains two VA medical opinions in this matter [a November 2016 opinion was limited to the neck.]  As was noted in the Board's September 2017 remand, the February 2012 opinion did not provide adequate rationale to support the conclusion reached.  However, the opinion offered by the December 2017 consulting provider (that it is less likely than not that the Veteran's back conditions were incurred in or were caused by a low back injury during service) reflects familiarity with the record and cites to medical principles and factual data.  The consulting provider noted that the Veteran sustained a fall out of bed during military service that resulted in a lumbosacral strain, but did not suffer neurological residuals, and opined that such injury was acute, and would be expected to have resolved without sequelae.  The provider identified etiologies for the Veteran's current back disability considered more likely, including advancing age, body habitus, and post-service occupational impact.  The Board finds the opinion to be probative evidence in this matter and, in the absence of competent evidence to the contrary, persuasive.  The Veteran's own opinion relating his back disability to service is not competent (and probative) evidence in the matter.  He is a layperson, lacks the expertise to opine on what is a medical question, and does not cite to supporting medical evidence.

In light of the foregoing the Board finds that the preponderance of the evidence is against the Veteran's claim.   Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


